849 F.2d 607Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lawrence Tony MITCHELL, Defendant-Appellant.
No. 87-7604.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  June 7, 1988.

Lawrence Tony Mitchell, appellant pro se.
Kenneth E. Melson (Office of the U.S. Attorney), for appellee.
Before WIDENER, K.K. HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's order discloses that this appeal from that court's order denying relief under Fed.R. Crim.P. 35(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Mitchell, CR No. 86-240-A (E.D.Va. May 15, 1987).


2
AFFIRMED.